News Release Georgia Public Service Commission allows Atlanta Gas Light to make new STRIDES for better service ATLANTA – October 6, 2009 – Atlanta Gas Light received approval from the Georgia Public Service Commission (PSC) today to begin a multi-year system upgrade to improve the utility’s ability to provide service on peak demand days. This program, called the Georgia Strategic Infrastructure Development and Enhancement Program (STRIDE), will merge into the company’s existing Pipeline Replacement Program (PRP) and incorporate a new Integrated System Reinforcement Program (i-SRP). STRIDE’s initial three-year construction phase, which was approved today, is estimated at $175.7 million. “STRIDE’s approach to regulatory oversight and rate recovery began with the Public Service Commission’s creation of the PRP mechanism in 1998,” said Hank Linginfelter, executive vice president, Utility Operations, AGL Resources. “The Georgia Public Service commission continues to show leadership in the area of limiting rate impacts on our customers while encouraging necessary investment.” Atlanta’s metropolitan area has experienced rapid growth in the past two decades, and much of that growth has shifted to regions farther removed from Atlanta Gas Light’s existing interstate supply points and high-pressure transmission pipeline system. STRIDE system improvements will target the counties of Cherokee, Clayton, Cobb, Coweta, Gwinnett, Fulton, Forsyth, Henry, Paulding and Rockdale. “Atlanta Gas Light has an obligation to maintain its system to provide adequate operating pressures to serve our customers on the coldest days of the year,” said Suzanne Sitherwood, president, Atlanta Gas Light. “We proposed STRIDE as a new regulatory approach to perform the necessary improvements and keep our monthly customer charges as low as possible.” The PSC also authorized Atlanta Gas Light to implement recovery for the STRIDE program.
